Citation Nr: 0604622	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  03-33 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
thoracic spine disability.

2.  Entitlement to a compensable evaluation for service-
connected lumbosacral strain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from March 1976 to March 1980. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The RO determined that new and 
material evidence had not been submitted to reopen the 
previously disallowed claim for service connection of 
irregular vertebral end plates of T8 through T10.  In light 
of the determination herein to reopen the claim and the 
veteran's complaints, which  encompass the thoracic spine in 
general, the issue has been rephrased as shown on the title 
page.  In the November 2002 decision, the RO also denied a 
compensable evaluation for service-connected lumbosacral 
strain.  

In August 2004, the veteran appeared before the undersigned 
at a travel board hearing at the Montgomery, Alabama RO.  The 
transcript of that hearing has been associated with the 
claims folder.  At the hearing, the veteran submitted 
additional evidence accompanied by a waiver of the RO's right 
to initial consideration of this evidence.  38 C.F.R. §§ 
19.9, 20.1304(c) (2005).  (The evidence is actually a 
duplicate of evidence previously considered by the RO.)

The issues of entitlement to service connection for a 
thoracic spine disability and entitlement to a compensable 
evaluation for service-connected lumbosacral strain are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.





FINDINGS OF FACT

1.  By an unappealed July 1980 rating decision, the RO denied 
service connection for irregular vertebral end plates of T8 
through T10.  

2.  Evidence associated with the claims file after the RO's 
last final denial in July 1980 is new evidence and when 
considered with the previous evidence of record, it relates 
to an unestablished fact necessary to substantiate the claim 
and raises the reasonable possibility of substantiating the 
previously disallowed claim for service connection of a 
thoracic spine disability.


CONCLUSIONS OF LAW

1.  The July 1980 rating decision is final.  38 U.S.C. § 
4005(c) (1976); 38 C.F.R.   §§ 3.104, 19.118, 19.153 (1980).  

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for a thoracic 
spine disability.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.156, 3.159 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  With respect to the thoracic spine issue, the Board 
finds that the Agency of Original Jurisdiction (AOJ) has 
substantially satisfied the duty to notify as required 
pursuant to the VCAA.  To the extent that there may be any 
deficiency of notice, there is no prejudice to the appellant 
in proceeding with this issue given the favorable nature of 
the Board's decision with regard to reopening the thoracic 
spine issue. 


II.	New and Material Evidence

Legal Criteria

Under an earlier version of 38 C.F.R. § 3.156(a) (2001), 
"new and material evidence" is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  

The definition of "new and material evidence" was revised 
in August 2001 to require that the newly submitted evidence 
relate to an unestablished fact necessary to substantiate the 
claim and present the reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2002).  The 
change in the law pertains to claims filed on or after August 
29, 2001.  Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  The veteran's application to reopen his claim was 
initiated in February 2002.  Thus, the new definition of 
"new and material evidence" discussed above is applicable 
to his claim.  

Procedural History and Evidence

A review of the claims file reveals that the veteran filed an 
original claim for service connection of a thoracic disorder 
in March 1980.  In a July 1980 rating decision, the RO denied 
service connection for costochondritis as not found on 
examination and irregular vertebral end plates of T8 through 
T10, noted as possibly secondary to Scheuermann's disease, on 
the basis that this disorder was a constitutional or 
developmental abnormality not shown as aggravated by service.  
In a letter dated in August 1980, the RO advised the veteran 
of the denial of service connection and gave the veteran 
notice of his procedural and appellate rights.  The veteran 
did not appeal the decision and it became final in August 
1981.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 
19.118, 19.153 (1980).  

Evidence associated with the claims file prior to the RO's 
last final denial in July 1980 follows.  

The service medical records showed that no thoracic disorder 
was identified at the veteran's enlistment examination 
conducted in January 1976.  No relevant complaints were 
reported on the Report of Medical History.  In February 1977, 
the veteran presented in the clinic with complaints of mid-
sternum pain.  The veteran reported that he awoke in the 
night to severe muscle spasm over his mid-dorsal spine.  The 
examination revealed tenderness at T4, T5, T6, and T7.  
Clinical record cover sheets dated in February 1977 showed 
that the examiner noted diagnoses of costochondritis or 
costal chondritis.  In January 1978, the veteran complained 
of back pain from the mid-lumbar region that radiated along 
his lower rib cage.  He denied that he sustained any trauma 
or that he engaged in any unusual activities.  It was noted 
that the veteran lifted heavy items in the performance of his 
service duties.  The impression was muscular spasm.  Clinical 
record cover sheets dated in January 1978 noted diagnoses of 
somatic dysfunction of the dorsal spine.  Records dated in 
February 1978 showed that the veteran was followed up for 
back problems.  It was noted that the chest x-ray was 
negative.  [The February 1978 radiographic report indicated 
that x-rays were only of the chest.]  Records dated in March, 
April, and June 1978 noted the veteran's back problems, with 
manipulation of T1 through T5 of the dorsal spine performed 
in June 1978.  A December 1978 record showed that the veteran 
complained of mid-back pain.  It was noted that the veteran 
had mild spasms of the muscles of his mid-thoracic spine.  
The examiner provided an impression of strain.  Records dated 
in January 1980 showed that the veteran continued to complain 
of chronic recurrent mid-back pain.  The assessment was back 
pain, etiology unknown.  The January 1980 separation 
examination report and Report of Medical History noted no 
specific complaints or findings referable to the dorsal 
spine; only L5 strain was noted.  The veteran did report on a 
history of a back sprain in January 1977 with continual 
residual problems. 

The June 1980 VA examination report noted that the veteran 
gave a history of anterior costochondral junctional pains, 
especially on lifting and straining.  He also gave a history 
of a back strain in 1977, when he lifted some "missiles"; 
the next morning he woke up with pain in his thoracic 
vertebrae.  The examination revealed no costochondral 
junction tenderness.  The examination of the thoracic spine 
was essentially normal.  The examiner provided diagnoses of 
costal chondritis by history, possible Scheuermann's disease 
by x-ray, and somatic dysfunction of the dorsal spine not 
found.  

The June 1980 radiograph report noted that x-rays of the 
thoracic spine revealed irregularity of the vertebral end 
plates of the 8th through the 10th thoracic vertebral bodies 
as interpreted by the radiologist.  The radiologist noted an 
impression of irregularity in the vertebral end plates that 
might be secondary to previous Scheuermann's disease.  

Evidence associated with the claims file after the RO's last 
final denial in July 1980 follows.

In the veteran's February 2002 application for compensation 
benefits, he maintained that he injured his back when he 
unloaded a tool box from the back of a pick-up truck in 
service.  He indicated that he was advised that he had 
strained his back for which he was treated for three to four 
months.  He noted that after experiencing spasms and rib 
pain, he was finally advised that he had fractured his 
vertebrae in his upper back "20 plus" years ago.  

In a January 2002 letter, Dr. P.T. reported that the veteran 
had a healed compression fracture at T-7 with diffuse 
idiopathic skeletal hyper-osteosis as a result of an injury 
that was now 22 years old.  Dr. P.T. indicated that the 
veteran also had a hyper-kyphosis dorsal curve with resultant 
nerve root impingement mid-dorsal pain and intercostal 
neuralgia.  

Records from Tankersley Chiropractic Clinic dated from 
January 2002 to May 2002 showed that the veteran received 
treatment for upper and middle dorsal spine pain.  

In a June 2002 letter, C.N. reported that the veteran was a 
patient that he followed with Crohn's disease and coronary 
disease who had recently related to him a history of 
compression fractures in the back that occurred many years 
ago when he was in service.  C.N. noted that x-rays of the 
veteran's "back" had recently been conducted that confirmed 
the presence of compression fractures, but the bone scan 
revealed that they were not "hot" and therefore C.N. 
maintained that these were old compression fractures.  

A June 2002 VA examination report showed that the veteran 
reported the story of the spine injury in "1978" when he 
unloaded a 120 to 130 pound tool box off a truck.  He 
indicated that he did not undergo any x-rays at that time.  
He related that current x-rays showed that he had compression 
fractures of T8 and T9.  He further related that a bone scan 
through Carraway indicated that these fractures were old.  
The examiner provided a diagnosis of arthralgia of the 
thoracic spine, with no loss of function due to pain.  The 
examiner added that the x-ray report showed no bony 
abnormality.  

In an undated statement received by the RO in November 2003, 
K.G. reported that he had observed the veteran as a co-worker 
since approximately 1997.  K.G. recalled that the veteran had 
to make frequent trips to the chiropractor and doctor due to 
his back problems.  K.G. related that the veteran had to work 
while in pain.  

A ledger of dates and description of chiropractic treatments 
the veteran received from January 2002 to August 2003 has 
been associated with the claims file.  

In a February 2003 letter, Dr. P.T. noted that he enclosed 
the dorsal films taken on the veteran.  Dr. P.T. reported 
that the x-rays revealed a healed compression fracture with 
degenerative changes.  Dr. P.T. maintained that the fracture 
was the result of an injury that was now over 22 years old.  
Dr. P.T. contended that the veteran had compensated for the 
injury with a hyper-kyphotic curve also noted on the films.  
Dr. P.T. noted that as a result of this injury the veteran 
suffered with chronic pain and intermittent intercostals 
neuralgia.  Dr. P.T. emphasized that the fracture was not a 
"subjective injury" as it was documented on x-ray and 
physical exam.  

In an August 2003 letter, Dr. S.F. reported that the veteran 
was under his care for vertebral compression fractures of the 
spine at levels T6, T7, and T8.  Dr. S.F. noted that his 
recommended plan was surgical treatment.  

At the August 2004 travel board hearing, the veteran 
testified that he provided Dr. P.T. with the medical records 
[service medical records and the June 1980 VA examination 
report] he requested from VA.  The veteran maintained that 
Dr. P.T. reviewed these records and he "rewrote" the 
February 2003 letter and linked the veteran's current mid-
back problems to service.  The veteran then provided 
testimony on the problems he currently experienced with his 
mid-back.  

Analysis

Of the evidence associated with the claims file since the 
July 1980 rating decision, the Board finds that Dr. P.T.'s 
January 2002 and February 2003 letters, C.N.'s June 2002 
letter, and Dr. S.F.'s August 2003 letter, all constitute new 
and material evidence.  This evidence indicates that the 
veteran has a current thoracic disorder that is related to an 
incident of his military service, which is an unestablished 
fact necessary to substantiate his claim.  The credibility of 
this newly submitted evidence is presumed solely for the 
purpose of determining whether the claim should be reopened.  
Once the evidence is found to be new and material and the 
claim is reopened, the presumption that it is credible and 
entitled to full weight no longer applies.  Justus, 3 Vet. 
App. at 512-13.  Since this evidence presents a reasonable 
possibility of substantiating the veteran's claim, it is new 
and material evidence and the claim is therefore reopened.  
The Board, however, must develop the case prior to 
considering the claim on the merits.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a thoracic spine 
disability is reopened, and to this extent the claim is 
granted.


REMAND

The Board has determined that additional procedural and 
evidentiary development is required in this case for several 
reasons.

While Dr. P.T.'s January 2002 and February 2003 letters, 
C.N.'s June 2002 letter, and Dr. S.F.'s August 2003 letter 
were sufficient to reopen the veteran's claim, they are 
inadequate to support a claim of service connection for the 
claimed thoracic disability.  The medical evidence of record 
does not currently address the relationship, if any, between 
the current compression fracture at T7 (and at T6 and T8 
according to Dr. S.F.) and the irregular vertebral end plates 
of T8 through T10 noted on x-ray in June 1980.  As the 
medical evidence shows that the veteran has a current 
thoracic spine disorder, the service medical records document 
complaints of mid-back pain and somatic dysfunction of the 
dorsal spine, and the medical evidence shows a possible link 
between a current thoracic disorder and the veteran's 
service, the Board finds that VA's duty to assist is 
triggered.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).  Consequently, the Board finds that the 
veteran should be afforded a VA examination and a nexus 
opinion should be obtained to determine whether any thoracic 
disorder found on examination is related to the veteran's 
military service.  

The claims file shows that the veteran prepared VA Form 21-
4142 (Authorization and Consent to Release Information to VA) 
for Carraway Methodist Medical Center and for the medical 
records of C. Nichols, M.D..  The June 2002 VA examination 
report showed that the veteran reported that he had a bone 
scan at Carraway that showed the compression fractures.  The 
RO made no attempt to obtain the identified records.  
Accordingly, the RO should attempt to obtain those records on 
remand.  

In regard to the veteran's claim that his service-connected 
lumbosacral strain has increased in severity, he testified at 
the travel board hearing that the pain in his lower back 
radiated to his right thigh and down to the bottom of his 
foot, and he also complained that he experienced foot drop.  
He testified that a doctor advised him that pressure was 
being exerted on his sciatic nerve.  The last VA examination 
of this disability was conducted in June 2002.  A more 
contemporary examination is indicated based on the veteran's 
testimony of increased disability.  See Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997) (providing that a re-examination 
should be requested when the evidence indicates there has 
been a material increase in disability since the last 
examination); VAOPGCPREC 11-95.  A new examination is also 
necessary given the fact that the diagnosis provided by the 
June 2002 VA examiner did not include the low back 
disability.  

The Board notes that the schedule for rating spine 
disabilities was amended in August 2003, effective September 
26, 2003.  Amendment to Part 4, Schedule for Rating 
Disabilities, 68 Fed. Reg. 51,454-51,458 (August 27, 2003) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5236, 
5237, 5238, 5239, 5240, 5241, 5242, 5243 (2004)).  Prior to 
that, the rating criteria for evaluating intervertebral disc 
syndrome were changed, effective September 23, 2002.  
Amendment to Part 4, Schedule for Rating Disabilities, 67 
Fed. Reg. 54,345-54,349 (August 22, 2002) (38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003)).  The new rating criteria for 
intervertebral disc syndrome were subsumed in the 
aforementioned amended rating schedule for spine 
disabilities.  When the regulations concerning entitlement to 
a higher rating are changed during the course of an appeal, 
the veteran is entitled to resolution of his or her claim 
under the criteria that are more to his or her advantage.  
VAOPGCPREC 3-00.  The veteran filed the instant claim in 
February 2002; therefore, he is entitled to consideration of 
his low back disability under both the old and new rating 
criteria.  Accordingly, the RO must consider the revised 
rating criteria for the spine in evaluating the veteran's 
service-connected disability, and provide the veteran with 
notice of the revised rating criteria.  

Accordingly, this case is REMANDED for the following action:

1.  Obtain medical records identified by 
the veteran from Carraway Methodist 
Medical Center and C. Nichols, M.D. (see 
VA Form 21-4142s prepared by the 
veteran).

2.  Schedule the veteran for an 
appropriate medical examination to 
ascertain the identity and etiology of 
any thoracic spine disorder that may be 
present.  The examination should include 
x-rays of the veteran's thoracic spine.  
All other indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer an opinion as to 
whether any thoracic spine disorder found 
on examination is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) causally or 
etiologically related to any 
symptomatology shown in service, the 
irregular vertebral end plates of T8 
through T10 noted on x-ray examination in 
June 1980, or any other incident.  Please 
send the claims folder to the examiner 
for review in conjunction with the 
examination.  

3.  Schedule the veteran for a 
comprehensive VA examination to assess 
the current severity of his service-
connected lumbosacral strain and for a 
determination as to the presence of any 
neurological disorder of the low back.  
If a neurological disorder of the low 
back is found on examination, the 
examiner is asked to comment as to 
whether the neurological disorder is 
likely related to the service-connected 
lumbosacral strain.  The claims folder 
should be provided to the examiner. The 
examiner should specify all limitations 
of motion in degrees.  The examiner must 
also discuss whether the veteran's low 
back disability produces any functional 
loss due to pain or limitation of motion 
due to pain, flare-ups, weakness, 
incoordination, excess fatigability, or 
any of the other factors enumerated in 38 
C.F.R. §§ 4.40 and 4.45 and in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The 
examiner must express any additional 
limitations under DeLuca in degrees, 
where possible.  To the extent any pain, 
weakness, etc., demonstrated on 
examination is attributable to any 
neurological disorder of the low back 
found on examination, the examiner should 
state so, if possible. 

4.  Thereafter, the veteran's claims 
should be readjudicated with 
consideration of the old and amended 
schedules for rating spine disabilities.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues, to include citation to the 
revised rating criteria for spine 
disabilities.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The purpose of this REMAND is to obtain additional 
development and to ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
S. S. TOTH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


